DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 02/25/2022. An initialed copy is attached to this Office Action.
Examiner’s Comments
In view of the amendments, the prior 35 U.S.C. § 112 rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-9 and 11-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wang (USPG Pub No. 2011/0266138) in view of Pradhan et al. (USPG Pub No. 2012/0275008), hereinafter “Pradhan”.
Regarding claim 2, Wang discloses an electrochromic stack (409) (see Fig. 4C, Paragraph 101) comprising: an electrochromic layer (406a) and a counter electrode layer (410) (Paragraphs 100, 101); and a second layer (408b) positioned on or within the electrochromic layer (406a) or on or within the counter electrode layer (410) (Paragraphs 78, 92, 93), wherein the second layer (408b) exhibits a weaker degree of electrochromism compared to the electrochromic layer (406a) (Paragraphs 66, 78, 92, 93). Due to the interfacial region, interpreted as the second layer (408b), being an ion conducting electronically-insulating region along with containing component materials of the EC layer, CE layer or both, the interfacial region has a weaker degree of electrochromism compared to the electrochromic layer (see Paragraphs 66, 78, 92, 93). Wang discloses the claimed invention, but does not specify and wherein the second layer comprises a metal oxynitride. In the same field of endeavor, Pradhan discloses and wherein the second layer comprises a metal oxynitride (Paragraph 158). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the stack of Wang with and wherein the second layer comprises a metal oxynitride of Pradhan for the purpose of preventing shorting between layers (Paragraph 6), and improving the device performance and reliability (Paragraph 9). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Wang further discloses wherein the second layer is positioned on or within the electrochromic layer (406a) (see Fig. 4C, Paragraphs 78, 101-103).
Regarding claim 5, Wang further discloses wherein the electrochromic layer (406a) comprises a metal oxide selected from the group consisting of: tungsten oxide, molybdenum oxide, niobium oxide, titanium oxide, vanadium oxide, and combinations thereof (Paragraph 77).
Regarding claim 6, Wang further discloses wherein the metal oxide in the electrochromic layer (406a) is doped with one or more dopants selected from the group consisting of: lithium, sodium, potassium, molybdenum, vanadium, titanium, and combinations thereof (Paragraph 77).
Regarding claim 7, Wang further discloses wherein the second layer is positioned on or within the counter electrode layer (410) (Paragraphs 34, 78).
Regarding claim 8, Wang further discloses wherein the counter electrode layer (410) comprises a metal oxide selected from the group consisting of: tungsten oxide, molybdenum oxide, niobium oxide, titanium oxide, copper oxide, iridium oxide, chromium oxide, manganese oxide, vanadium oxide, nickel oxide, cobalt oxide, and combinations thereof (Paragraphs 35, 85).
Regarding claim 9, Wang further discloses wherein the metal oxide in the counter electrode layer is doped with one or more dopants selected from the group consisting of: tantalum and tungsten (Paragraphs 35, 85).
Regarding claim 11, Wang and Pradhan teach the electrochromic stack as is set forth above, Pradhan further discloses wherein the metal oxynitride in the second layer (Paragraph 158). It would have been obvious to provide the electrochromic stack of Wang with the teachings of Pradhan for at least the same reasons set forth above with respect to claim 2. Wang and Pradhan disclose the claimed invention, but do not specify comprises two metals. In Paragraphs 66, 78, of Wang, the second layer is taught to be formed on or within either the electrochromic layer or the counter electrode layer. This second layer can further serve as the function of an ionically conductive layer. Based on this teaching, it is understood that the second layer consists of at least one metal from either or both of the electrochromic and counter electrode layer. In addition, Pradhan teaches an ionic layer of a metal oxynitride (Paragraph 158). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the stack of Wang and Pradhan with comprises two metals for the purpose of preventing shorting between layers (Paragraph 6 of Pradhan), and improving the device performance and reliability (Paragraph 9 of Pradhan).
Regarding claim 12, Wang discloses wherein one of the metals in the second layer is titanium (Paragraphs 66, 77, 78). Wang and Pradhan teach the electrochromic stack as is set forth above, Pradhan further discloses in the metal oxynitride (Paragraph 158). It would have been obvious to provide the electrochromic stack of Wang with the teachings of Pradhan for at least the same reasons set forth above with respect to claim 11. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Regarding claim 13, Wang discloses wherein one of the metals in the second layer is tantalum (Paragraphs 66, 77, 78, 85). Wang and Pradhan teach the electrochromic stack as is set forth above for claim 11, Pradhan further discloses in the metal oxynitride (Paragraph 158). It would have been obvious to provide the electrochromic stack of Wang with the teachings of Pradhan for at least the same reasons set forth above with respect to claim 11. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Wang discloses wherein one of the metals in the second layer is tungsten (Paragraphs 66, 77, 78, 85). Wang and Pradhan teach the electrochromic stack as is set forth above for claim 11, Pradhan further discloses in the metal oxynitride (Paragraph 158). It would have been obvious to provide the electrochromic stack of Wang with the teachings of Pradhan for at least the same reasons set forth above with respect to claim 11. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Wang further discloses wherein a thickness of the second layer is between about 5-500 nm (Paragraphs 43, 109).
Regarding claim 16, Wang further discloses wherein the thickness of the second layer is between about 5-100 nm (Paragraphs 43, 109).
Regarding claim 17, Wang further discloses wherein the second layer is positioned on or within the counter electrode layer (410), and wherein the counter electrode layer (410) and the second layer comprise different forms of the same metal oxide (Paragraphs 34, 35, 78).
Regarding claim 18, Wang further discloses wherein the counter electrode layer (410) and the second layer comprise different forms of nickel tungsten oxide (see Figs. 2A-C, Paragraphs 36-39).
Regarding claim 19, Wang further discloses wherein the second layer reduces degradation in the stack (Paragraphs 29, 68).
Regarding claim 20, Wang further discloses an electrochromic device (see Fig. 4C, Paragraph 104) comprising: a first electrode layer (404); an ion conducting layer (408b); the electrochromic stack (409) according to claim 2; and a second electrode layer (412) (see Fig. 4C, Paragraph 104).
Regarding claim 21, Wang further discloses wherein the second layer (portion of 406a) is positioned between an electrolyte layer (408b) and either the electrochromic layer (406a) or the counter electrode layer (410) (see Figs. 4A-C).
Regarding claim 22, Wang further discloses wherein the first electrode layer (404) and the second electrode layer (412) comprise a transparent conductive material (Paragraphs 75, 104).
Regarding claim 23, Wang further discloses wherein the ion conducting layer comprises lithium (Paragraphs 77, 106).
Regarding claim 24, Wang further discloses wherein the electrochromic layer (406a) has a coloring property different from that of the counter electrode layer (410) (Paragraphs 101-104).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (USPG Pub No. 2011/0266138) in view of Pradhan (USPG Pub No. 2012/0275008) as applied to claim 2 above, and further in view of Nguyen (USP No. 8,780,432).
	Regarding claim 3, Wang discloses a metal selected from the group consisting of titanium, tungsten, and tantalum (Paragraphs 66, 77, 78, 85). Wang and Pradhan teach the electrochromic stack as is set forth above for claim 2, Pradhan further discloses wherein metal oxynitride comprises a metal (Paragraph 158). It would have been obvious to provide the electrochromic stack of Wang with the teachings of Pradhan for at least the same reasons set forth above with respect to claim 2. Wang and Pradhan disclose the claimed invention, but do not specify metal oxynitride comprises a metal selected from the group consisting of titanium, tungsten, and tantalum. Paragraph 66 of Wang teaches that the interfacial region can contain component materials of the EC layer, the CE layer or both. In addition, in the same field of endeavor, Nguyen teaches “an IC layer comprises one or more ion conductor material selected from tantalum oxide…lithium phosphorous oxynitride…derivatives thereof, or combinations thereof” (Col. 26, Lines 28-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the stack of Wang and Pradhan with metal oxynitride comprises a metal selected from the group consisting of titanium, tungsten, and tantalum of Nguyen for the purpose of preventing the risk of degradation while improving properties such as higher switching range, speed, and cycling durability, as well as minimizing light scattering, haze, pinholes and electrical shorts (Col. 2, Lines 4-18). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Prior Art Citations
               Agrawal et al. (USPG Pub No. 2011/0267673) is being cited herein to show an electrochromic stack that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Applicant argued that Wang in view of Pradhan does not disclose or teach the claims as presented.
Paragraph 78 of Wang teaches “a distinct layer of highly oxygenated EC material is formed between the EC layer and the CE layer for ultimate conversion, at least in part, to an ion conducting electronically-insulating interfacial region.” Paragraph 66 teaches that the interfacial region can contain component materials of the EC layer, the CE layer or both. The conversion occurs during a thermochemical conditioning process as partially described in Paragraph 92. Paragraph 93 further describes the suitable EC material for making the EC layer and lithium or other suitable ions utilized in the creation of the interfacial region leading to the formation of the ion conducting electronically-insulating region (408); one of the listed materials is lithium nitride. Pradhan is provided to solely teach that the interfacial region forming an ion conducting electronically-insulating region, see Paragraph 56, can be made of lithium phosphorous oxynitride, see Paragraph 158, in addition to what is already taught by Wang. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Lastly, due to the interfacial region being an ion conducting electronically-insulating region along with containing component materials of the EC layer, CE layer or both, the interfacial region, interpreted as the second layer, has a weaker degree of electrochromism compared to the electrochromic layer. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In addition to the advantage of preventing shorting between layers (Paragraph 6), Pradhan also teaches an improvement to the device performance and reliability based on the choice of materials and morphology and/or microstructure of some components (Paragraph 9).
For these reasons, claims 2-9 and 11-24 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/21/2022